Citation Nr: 0424589	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  02-15 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from January 1970 to September 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The veteran testified before the undersigned at a Travel 
Board hearing in April 2004.  A transcript of that hearing 
has been associated with the claims folder.  

The Board notes that review of the claims folder reveals that 
the veteran has submitted to the RO a claim for an increased 
disability rating for PTSD.  The RO has apparently proceeded 
to develop this claim, which is maintained at the RO through 
a temporary claims folder while this appeal is at the Board.  
The matter is referred to the RO for any additional necessary 
action. 

The appeal on the issue of service connection for 
hypertension claimed as secondary to service-connected PTSD 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is competent evidence of record that the veteran's 
current hearing loss disability is related to noise exposure 
in service.  

3.  There is competent evidence of record that the veteran's 
current tinnitus is related to noise exposure in service.


CONCLUSION OF LAWS

1.  Service connection for bilateral hearing loss is 
established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2003).

2.  Service connection for tinnitus is established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
That is, the RO provided the veteran with sufficient VCAA 
notice by way of letters dated in October 2001 and February 
2002, as well as in the July 2002 rating decision and October 
2002 statement of the case.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   The Board 
also notes that the RO issued its VCAA letter to the veteran 
prior to the July 2002 initial adverse determination, and 
that the October 2001 VCAA letter asked the veteran to submit 
any evidence he had that would support his claim.  Thus, the 
Board finds no noncompliance concerning the timing and 
content of the VCAA notice letters.  See Pelegrini v. 
Principi, No. 01-944, slip op. at 10-11 (Vet. App. June 24, 
2004).  The Board also finds that the RO has completed all 
assistance required to adjudicate these claims.  38 U.S.C.A. 
§ 5103A.  In any event, the Board emphasizes that the 
disposition of the appeal for service connection for hearing 
loss and tinnitus is wholly favorable to the veteran, such 
that any defect in notice or assistance that may be found 
results in no prejudice to him.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993). 

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  He alleges that he incurred these 
disorders as a result of noise exposure suffered during 
combat service as a mortarman in Vietnam.  Service records 
confirm that the veteran served in Vietnam from June 1970 to 
May 1971.  His DD Form 214 shows a military occupational 
specialty of infantry indirect fire crew.  Service personnel 
records reflect a principal duty of ammunition bearer for his 
period of Vietnam service.  Service records also reflect 
awards and decorations including the Combat Infantryman 
Badge.  In an October 1999 rating decision, in which the RO 
granted service connection for PTSD, it conceded the 
veteran's combat exposure.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  

A January 2001 private audiogram reflects bilateral hearing 
loss disability for VA purposes.  See 38 C.F.R. § 3.385.  An 
April 2001 VA outpatient audiology consultation also 
discloses his complaints of tinnitus.  In an April 2004 
statement, 
S. Rinehart, M.D., relates that he had documented the 
veteran's bilateral hearing loss and tinnitus and knew that 
the veteran had significant noise exposure in service.  He 
opined that the hearing loss and tinnitus were as likely as 
not the result of that in-service noise exposure.  There is 
no contrary medical opinion of record.     

The Board acknowledges that the record reflects a history of 
post-service occupational noise exposure from working in coal 
mines.  However, during the April 2004 Travel Board hearing, 
he testified that in his work as a miner, he was required to 
use hearing protection.  He did not have hearing protection 
in service in Vietnam.  Moreover, there is no competent 
opinion that relates the veteran's hearing loss or tinnitus 
to post-service noise exposure.  Therefore, resolving doubt 
in the veteran's favor, the Board finds that the evidence 
supports service connection for bilateral hearing loss and 
tinnitus.  38 U.S.C.A. § 5107(b).   


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for bilateral hearing 
loss is granted.  

Subject to the laws and regulations governing the payment of 
monetary benefits, service connection for tinnitus is 
granted.  


REMAND

The veteran also seeks service connection for hypertension 
claimed as secondary to service-connected PTSD.  He does not 
allege that he incurred hypertension in service.  He claims 
only that his hypertension is related to his PTSD.  
Specifically, as reflected in testimony from the Travel Board 
hearing, he claims that during flare-ups of PTSD, or during 
and after associated nightmares or flashbacks, his blood 
pressure rises for up to several hours.  In support of his 
claim, the veteran submitted a May 2001 statement from V. 
Modi, M.D., which indicated that he followed the veteran for 
hypertension.  Dr. Modi stated that every time the PTSD 
flared up, the veteran's blood pressure became uncontrolled.  
He believed very strongly that the veteran's hypertension was 
related to the PTSD.  

In order to establish that the veteran's service-connected 
PTSD aggravated his hypertension for purposes of awarding 
disability compensation, there must be evidence that the PTSD 
has resulted in worsening of the underlying hypertensive 
disease, such as that which may result in increased 
medication or other change in treatment, for example.  See 
generally Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002) 
(evidence of a temporary flare-up, without more, does not 
establish an increase in disability); Jensen v. Brown, 19 
F.3d 1413 (Fed. Cir. 1994) (temporary or intermittent flare-
ups of symptoms are not sufficient to be considered 
aggravation absent worsening of the underlying disorder).  

Although it appears the RO explained to the veteran in the 
July 2002 rating decision and October 2002 statement of the 
case that there had to be evidence of permanent worsening of 
the disorder, there is no indication that it has ever advised 
the veteran of the importance of reviewing treatment records 
from Dr. Modi or any other physician who has treated him for 
hypertension.  38 U.S.C.A. § 5103(a).  VA's duty to assist 
requires that the RO make reasonable efforts to obtain 
relevant records, including private records, that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b).  VA medical records secured by the RO 
reflect a history of hypertension with current medications, 
but no record of treatment or assessment of the severity of 
the disability.  In order to assure compliance with the duty 
to notify and the duty to assist, a remand is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask him to identify and supply contact 
information for all providers, VA or non-
VA, who treat him for hypertension, to 
include V. Modi, M.D.  The RO should take 
the necessary action to attempt to obtain 
records from those providers so 
identified. 

2.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).

	

	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



